Rev. 7/10/2019




SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (“Agreement”) is entered into as of the
Effective Date (as hereinafter defined) by and between Elizabeth Wilkinson
(“Wilkinson”), an individual, and Flotek Industries, Inc., a Delaware
corporation (the “Company”).
WHEREAS, Wilkinson is a former employee of the Company; and
WHEREAS, Wilkinson and the Company have concluded that it is in their mutual
best interests to separate from the employment relationship;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby expressly acknowledged, the undersigned parties agree as
follows:
1.Date of Separation.


(a)    Effective as of June 15, 2020 (the “Separation Date”), Wilkinson shall be
separated from her employment by the Company and from the position held by
Wilkinson with respect to the Company. This Agreement shall become effective,
however, on the “Effective Date,” as defined in subsection (b) below.


(b)    Wilkinson understands that she has 45 days from June 15, 2020 (the
“Submittal Date”), which is the date a copy of this Agreement was received by
her, to review and consider this Agreement and to decide whether to agree to and
execute this Agreement. Wilkinson understands that, while it is her right to
decide to enter into and execute this Agreement before the end of this 45-day
period that she is under no obligation to do so. If Wilkinson signs and returns
this Agreement before the end of this 45-day period, it is because Wilkinson
freely chose to do so after carefully considering its terms. Wilkinson is
entitled to revoke her execution of this Agreement within 7 days of signing it,
and this Agreement does not become effective or enforceable until the day after
this 7-day revocation period has expired (the “Effective Date”). If the
revocation period expires on a weekday or holiday, Wilkinson will have until the
end of the next business day to revoke. Notwithstanding anything to the contrary
set forth herein, neither Wilkinson nor the Company shall have any obligation
hereunder until such 7-day revocation period has expired with such revocation
right unexercised.


2.Compensation through Separation Date, Severance Payment and Benefits.


(a)    Within six (6) business days after the Separation Date, the Company will
pay Wilkinson a cash payment equal to the sum of (i) her regular salary through
the Separation


Page 1 of 9



--------------------------------------------------------------------------------

Rev. 7/10/2019




Date and (ii) her accrued but unused vacation benefits. Wilkinson understands
that she is entitled to this payment regardless of whether she chooses to sign
this Agreement.


(b)    In exchange for the promises of Wilkinson contained in this Agreement and
the release of claims as set forth in Section 4 of this Agreement, the Company
will pay Wilkinson a total of $918,750 in severance pay in nine equal monthly
payments payable at the end of each month with the first payment commencing the
month following the Effective Date. Wilkinson agrees that the consideration the
Company will provide includes amounts in addition to anything of value to which
Wilkinson is already entitled.


(c)    The following unvested shares of restricted stock shall be considered
vested as of June 15, 2020 (i) 30,000 shares of common stock of the Company
issued pursuant to the grant dated December 28, 2018 and (ii) 32,407 shares of
common stock of the Company issued pursuant to the grant dated April 1, 2020.


(d)    If Wilkinson timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) the
Company shall reimburse her for the monthly COBRA premium paid by Wilkinson for
herself and her dependents who were covered immediately preceding the Separation
Date. The reimbursement shall be paid to Wilkinson prior to the last day of the
month immediately following the month in which the premium payment is remitted.
Wilkinson is eligible to receive such reimbursement until the earliest of: (i)
the 12-month anniversary of the Separation Date; (ii) the date Wilkinson (or her
dependents, if applicable) is no longer eligible to receive COBRA continuation
coverage and (iii) the date on which Wilkinson receives substantially similar
coverage from another employer or other source.


(e)    All payments to Wilkinson shall be subject to withholding of employment,
FICA, and other taxes as required by law.


3.Equity Awards; Other Benefits. Wilkinson shall not be entitled to coverage
under any employee benefit plan of the Company subsequent to the Separation Date
except as set forth in Section 2(b), 2(c) and 2(d) of this Agreement. The terms
of this Agreement shall not affect in any respect the rights of Wilkinson with
respect to contributions previously made by or with respect to Wilkinson
pursuant to the Section 401(k) Plan of the Company or any other vested rights
under ERISA-covered employee benefit plans, which shall be governed by the terms
of such plan(s), as applicable on the date Wilkinson signs this Agreement.


4.Release. In consideration for the Company’s promises in this Agreement,
including the promise to pay compensation to Wilkinson in Section 2(b) of this
Agreement, Wilkinson, on


Page 2 of 9



--------------------------------------------------------------------------------

Rev. 7/10/2019




behalf of herself and her heirs, executors, administrators, successors, assigns,
and any other person claiming by, through, or under her, voluntarily and
knowingly waives, releases and discharges the Company, its subsidiaries and
their direct and indirect affiliates, and their respective successors, assigns,
divisions, representatives, agents, officers, directors, stockholders, and
employees (the “Released Parties”), from any claims, demands and/or causes of
action whatsoever, presently known or unknown, that are based upon facts
occurring on or prior to the Effective Date, including but not limited to, the
following: (a) any statutory claims under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefits Protection Act of 1990, the Americans with Disabilities Act of 1990,
the Civil Rights Acts of 1964 and 1991, the National Labor Relations Act, or
other U.S. (federal, state or local) or international laws (all as amended), (b)
any tort or contract claims, (c) any claims for options or rights to acquire
stock or the issuance of or right to retain restricted stock, and/or (d) any
claims, matters or actions related to Wilkinson employment and/or affiliation
with, or separation from, the Company, and any facts or circumstances relating
to the negotiation of this Agreement. Such release does not, however, reach the
Company’s obligations under this Agreement. Nothing in this Agreement is
intended to waive claims (i) for unemployment or workers’ compensation benefits,
(ii) that may arise after Wilkinson signs this Agreement, or (iii) which cannot
be released by private agreement. In addition, nothing in this Agreement
(including but not limited to the release of claims, proprietary information,
confidentiality, cooperation, and non-disparagement provisions) prevents
Wilkinson from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the EEOC, NLRB, the Securities and
Exchange Commission (SEC), or any other any federal, state or local agency
charged with the enforcement of any laws, or from exercising rights under
Section 7 of the NLRA to engage in joint activity with other employees, although
by signing this release Wilkinson is waiving rights to individual relief based
on claims asserted in such a charge or complaint, or in any other proceeding
brought by Wilkinson or asserted by any third-party on Wilkinson’s behalf,
except Wilkinson may have a right to receive a payment from a government agency
(and not the Company) for information provided to the government agency, and
except where such a waiver of individual relief is otherwise prohibited.


5.No Assignment of Claims. The Company and Wilkinson each represents and
warrants to the other that it or she has not made any assignment and will make
no assignment of any of the claims which are purported to be released and
discharged by this Agreement.


6.Return of Company Property. Wilkinson agrees that she has returned to the
Company all of the Company’s property in her possession, custody, or control,
including but not limited to all of the tangible and intangible property
belonging to the Company and relating to her employment with the Company.
Wilkinson further represents and warrants that she will not retain any copies,
electronic or otherwise, of such property, including any electronic copies
stored on Wilkinson’s personal: (i) computers; (ii) USB storage devices; (iii)
email accounts; and (iv) cloud storage


Page 3 of 9



--------------------------------------------------------------------------------

Rev. 7/10/2019




accounts. Notwithstanding the foregoing, it is accepted and agreed that
Wilkinson may retain her company-issued laptop and docking station.


7.Additional Covenants.


(a)    Wilkinson acknowledges (i) receipt of all compensation and benefits due
through the Separation Date as a result of services performed for the Company
with the receipt of a final paycheck; (ii) Wilkinson has reported to the Company
any and all work-related injuries incurred during employment; (iii) the Company
properly provided any leave of absence because of Wilkinson’s or a family
member’s health condition and Wilkinson has not been subjected to any improper
treatment, conduct or actions due to a request for or taking such leave; (iv)
Wilkinson has provided the Company with written notice of any and all concerns
regarding suspected ethical and compliance issues or violations on the part of
the Company; (v) Wilkinson has reported any pending judicial and administrative
complaints, claims, or actions Wilkinson filed against the Company or any
Released Party; and (vi) Wilkinson has not raised a claim of sexual harassment
or abuse with the Company.


(b)    Wilkinson agrees to cooperate with Company regarding any pending or
subsequently filed litigation, claims, or other disputes involving Company that
relate to matters within the knowledge or responsibility of Wilkinson during her
employment with Company. Without limiting the foregoing, Wilkinson agrees (i) to
meet with Company representatives, its counsel, or other designees at mutually
convenient times and places with respect to any items within the scope of this
provision; (ii) to provide truthful testimony regarding same to any court,
agency, or other adjudicatory body; and (iii) to provide Company with notice of
contact by any adverse party or such adverse party’s representative, except as
may be required by law. Wilkinson shall be reimbursed for her reasonable and
documented expenses and time at a market rate for such assistance.


(c)    Wilkinson will not solicit, or assist or facilitate another in
soliciting, for employment any natural person who as of the Effective Date is
employed by the Company or any of its subsidiaries in any capacity, or
personally solicit, or assist or facilitate another in soliciting, any such
employees to terminate their employment with the Company or personally
facilitate or assist in the hiring of any such employee by any other person for
a period of six months following the Separation Date.


(d)    Wilkinson is releasing all rights under section 1542 of the California
Civil Code. Section 1542 provides as follows:




Page 4 of 9



--------------------------------------------------------------------------------

Rev. 7/10/2019




A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release, and that, if known by him or her would have materially affected his
or her settlement with the debtor or released party.


8.Confidentiality.


(a)    Wilkinson and the Company acknowledge that by virtue of her prior
relationship with the Company, Wilkinson has previously had access to certain
Confidential Information and been involved in the creation of certain
Confidential Information. Wilkinson acknowledges and agrees that all such
Confidential Information constitutes valuable, special and unique property
belonging exclusively to the Company. Wilkinson agrees that she will not, for
any reason or purpose whatsoever, use or disclose any Confidential Information
to any party without express written authorization of the Company.


(b)    “Confidential Information” means any confidential or proprietary
information of the Company, including, without limitation, all documents or
information, in whatever form or medium, concerning or evidencing operations,
activities, strategies, short or long range plans, financial and tax
information, personnel information, plans, opportunities, intellectual property
information, research and development information, data, manufacturing methods,
processes, vendor information, and customer information, but excluding any such
information that is or becomes generally available to the public other than as a
result of any breach of this Agreement or other unauthorized disclosure.


(c)    This Agreement and all terms of this Agreement are hereby designated as
Confidential Information. Neither Wilkinson nor the Company, nor their agents
and representatives, are permitted to discuss the nature and terms of this
Agreement with any third party, other than Wilkinson’s immediate family who has
agreed to keep such information confidential, except that both parties are
permitted to discuss the nature and terms of this Agreement with appropriate
tax, accounting or legal professionals, as may be required by securities laws or
the rule of any applicable stock exchange, as necessary in any legal proceedings
directly related to the provisions and terms of this Agreement, or as otherwise
required by law or compelled by a court of competent jurisdiction after
reasonable notice to the Company.


9.Non-Disparagement. Wilkinson agrees not to disparage the Company, its
directors, officers or employees, and the Company agrees that its executive
officers and senior managers will not disparage Wilkinson or her tenure or
efforts at the Company.




Page 5 of 9



--------------------------------------------------------------------------------

Rev. 7/10/2019




10.Governing Law; Choice of Venue. The execution, validity, interpretation and
performance of this Agreement shall be determined and governed exclusively by
the laws of the State of Texas, without reference to the principles of conflict
of laws.


11.Entire Agreement. This Agreement represents the complete agreement and
understanding between Wilkinson and the Company concerning the subject matter
hereof and supersedes all prior agreements and understandings, written or oral,
between Wilkinson and any member of the Company concerning the subject matter of
this Agreement that is in conflict with this Agreement; provided, however, that
for the avoidance of doubt, this Agreement and the execution and delivery
thereof shall not operate as a waiver of any preexisting rights or obligations
of the parties related to indemnities or insurance obligations. No attempted
modification or waiver of any of the provisions of this Agreement shall be
binding on any party hereto unless in writing and signed by Wilkinson and the
Company. This Agreement is binding upon and inures to the benefit of the
parties’ heirs, successors and permitted assigns.


12.Acknowledgements. This Agreement has been entered into voluntarily and not as
a result of coercion, duress or undue influence. Wilkinson acknowledges that she
has read and fully understands the terms of this Agreement. The company hereby
advises Wilkinson to consult with an attorney before executing this Agreement.
Wilkinson agrees with the Company that modifications to this Agreement, whether
material or immaterial, do not restart the running of the 45-day consideration
period provided in Paragraph 1. The consideration for this Agreement is in
addition to anything of value to which Wilkinson already is entitled, and is not
wages, a wage increase, a bonus, or any other form of compensation for services
performed. Standard deductions will be made to the consideration for this
Agreement. If Wilkinson is age 40 or over and Wilkinson’s termination is part of
an employment termination program, the Company has attached information
regarding the class, unit, or group of individuals covered by the employment
termination program, the applicable eligibility factors and time limits, and a
list of the job titles and ages of all individuals eligible or selected for the
employment termination program as well as those who are not.


13.Dispute Resolution. Any and all disputes between the parties to this
Agreement arising out of or in connection with the negotiation, execution,
interpretation, performance or non-performance of this Agreement and the
covenants and obligations contemplated herein, including but not limited to any
claims against Wilkinson, the Company, its respective officers, directors,
employees or agents, shall be solely and finally settled by arbitration before
three arbitrators conducted in Houston, Texas pursuant to the Commercial Rules
of the American Arbitration Association, as now in effect or hereafter amended.
Judgment on the award of the arbitrator may be entered in any court having
jurisdiction over the party against whom enforcement of the award is being
sought, and the parties hereby irrevocably consent to the jurisdiction of any
such court for the purpose of enforcing any such award. The parties agree and
acknowledge that any arbitration


Page 6 of 9



--------------------------------------------------------------------------------

Rev. 7/10/2019




proceedings between them, and the outcome of such proceedings, shall be kept
strictly confidential. In the event of any such dispute concerning the subject
matter of this Agreement, the prevailing party shall be entitled to recover
reasonable attorney’s fees and costs incurred for the arbitration.


14.Notices. All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment; or (c)
received or rejected by the addressee, if sent by certified mail, return receipt
requested, in each case to the following addresses, facsimile numbers or e-mail
addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other parties):


Company:


Flotek Industries, Inc.
Attention: HR Director
8846 N. Sam Houston Parkway W. Suite 150
Houston, Texas 77064


with a mandatory copy by email to: legal@flotekind.com




Wilkinson:


Elizabeth Wilkinson    
827 Greenbelt Dr.
Houston, TX 77079


with a mandatory copy by email to: etwilkinson@yahoo.com



15.Execution. This Agreement may be executed in counterparts, each of which will
be deemed an original and shall be deemed duly executed upon the signing of the
counterparts by the parties. This Agreement may be executed by facsimile or .pdf
signature and a facsimile or .pdf signature shall constitute an original for all
purposes.


16.Exceptions and No Interference with Rights. Wilkinson understands this
Agreement does not apply to (a) any claims or rights that may arise after the
date that


Page 7 of 9



--------------------------------------------------------------------------------

Rev. 7/10/2019




Wilkinson signed this Agreement, (b) the Company’s expense reimbursement
policies, (c) any vested rights under the Company’s ERISA-covered employee
benefit plans as applicable on the date Wilkinson sign this Agreement, and (d)
any claims that the controlling law clearly states may not be released by
private agreement. Moreover, nothing in this Agreement (including but not
limited to the acknowledgements, release of claims, the promise not to sue, the
confidentiality obligations, and the return of property provision) (w) waives
Wilkinson’s right to testify in an administrative, legislative, or judicial
proceeding concerning alleged criminal conduct or alleged sexual harassment on
the part of the Company, or on the part of the agents or employees of the
Company, when Wilkinson has been required or requested to attend such a
proceeding pursuant to a court order, subpoena, or written request from an
administrative agency or the legislature, (x) limits or affects Wilkinson’s
right to challenge the validity of this Agreement under the ADEA or the OWBPA,
(y) prevents Wilkinson from communicating with, filing a charge or complaint
with, or from participating in an investigation or proceeding conducted by the
EEOC, the National Labor Relations Board, the Securities and Exchange
Commission, or any other federal, state or local agency charged with the
enforcement of any laws, including providing documents or any other information,
or (z) precludes Wilkinson from exercising her rights under Section 7 of the
NLRA to engage in protected, concerted activity with other employees, although
by signing this Agreement Wilkinson is waiving her right to recover any
individual relief (including any backpay, frontpay, reinstatement or other legal
or equitable relief) in any charge, complaint, or lawsuit or other proceeding
brought by Wilkinson or on her behalf by any third party, except for any right
Wilkinson may have to receive a payment or award from a government agency (and
not the Company) for information provided to the government agency or where
otherwise prohibited.














The parties to this Agreement executed this Agreement on the dates set forth
below.


/s/ Elizabeth Wilkinson
____________________________________
Elizabeth Wilkinson
                            
7/28/2020
Date


Page 8 of 9



--------------------------------------------------------------------------------

Rev. 7/10/2019




                            
                            


                            
FLOTEK INDUSTRIES, INC.




By:    /s/DanielleAllen


Name: Danielle Allen
                            
Title: SVP, Chief of Staff


7/28/2020
Date


Page 9 of 9

